Exhibit 10.33(c)

AMENDMENT NO. 2


to the A320 Family Aircraft Purchase Agreement


Dated as of October 19, 2011


Between


AIRBUS S.A.S.


And


JETBLUE AIRWAYS CORPORATION




This Amendment No. 2 (hereinafter referred to as the “Amendment”) is entered
into as of November 19, 2014 between Airbus S.A.S. a société par actions
simplifiée, created and existing under French law, having its registered office
at 1 Rond-Point Maurice Bellonte, 31707 Blagnac-Cedex, France and registered
with Toulouse Registre du Commerce under number RCS Toulouse 383 474 814 (the
“Seller”) and JetBlue Airways Corporation, a corporation organized under the
laws of Delaware having its principal corporate offices at 27-01 Queens Plaza
North, Long Island City, New York 11101 (formerly 118-29 Queens Boulevard,
Forest Hills, New York 11375), United States of America (the “Buyer”).


WHEREAS, the Buyer and the Seller entered into an A320 Family Purchase Agreement
dated as of October 19, 2011, relating to the sale by the Seller and the
purchase by the Buyer of certain firmly ordered Airbus A320 aircraft, which
together with all exhibits, appendices, and letter agreements attached thereto
is hereinafter called the “Agreement”.


WHEREAS, the Buyer and the Seller wish to amend the Agreement to reflect the
rescheduling and conversion of certain aircraft.


NOW THEREFORE, SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, IT IS
AGREED AS FOLLOWS:



[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)



The capitalized terms used herein and not otherwise defined in this Amendment
will have the meanings assigned to them in the Agreement. Except as used within
quoted text, the terms “herein”, “hereof”, and “hereunder” and words of similar
import refer to this Amendment.


1    RESCHEDULING AND CONVERSIONS


1.1    The Buyer and the Seller hereby agree to irrevocably:


(i)convert each of the three (3) A320 Backlog Aircraft identified with CACiDs
159 952, 159 953, 159 934 scheduled for delivery in 2016 to three (3) additional
A321 Backlog Aircraft, and
(ii)convert and defer three (3) A321 Incremental Aircraft currently scheduled
for delivery in 2016 to three (3) additional A321 NEO Aircraft scheduled for
delivery in 2020 and allocate them CACiDs 10002756, 10002760 and 10002764, and
(iii)convert and defer two (2) A321 Incremental Aircraft currently scheduled for
delivery in 2016 to two (2) additional A321 NEO Aircraft scheduled for delivery
in 2022 and allocate them CACiDs 10002765 and 10002766, and
(iv)convert and defer five (5) A321 Incremental Aircraft currently scheduled for
delivery in 2017 to five (5) additional A321 NEO Aircraft scheduled for delivery
in 2022 and allocate them CACiDs 10002773, 10002774, 10002767, 10002768 and
10002769, and
(v)convert and defer each of the five (5) A320 NEO Aircraft identified with
CACiDs 402 127, 402 128, 402 129, 402 130 and 402 131 currently scheduled for
delivery in 2018 to five (5) additional A321 NEO Aircraft scheduled for delivery
in 2022, and
(vi)defer one (1) Incremental A321 NEO Aircraft currently scheduled for delivery
in 2018 to be scheduled for delivery in 2022 and allocate to it CACiD 10002775,
and
(vii)defer two (2) Incremental A321 NEO Aircraft currently scheduled for
delivery in 2018 to be scheduled for delivery in 2023 and allocate to them
CACiDs 10002776 and 10002777,
(viii)defer three (3) A320 NEO Aircraft identified with CACiDs 402 148, 402 149
and 402 150 currently scheduled for delivery in 2020 to be scheduled for
delivery in 2022.


each as detailed in the following table:



[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)

CACiD
Original Delivery Schedule
Revised Delivery Schedule
Initial Aircraft Type
New Aircraft Type
159 952
2016
2016
A320 Backlog Aircraft
A321 Backlog Aircraft
159 953
2016
2016
A320 Backlog Aircraft
A321 Backlog Aircraft
159 934
2016
2016
A320 Backlog Aircraft
A321 Backlog Aircraft
10002756
2016
2020
Incremental A321Aircraft
A321 NEO Aircraft
10002760
2016
2020
Incremental A321Aircraft
A321 NEO Aircraft
10002764
2016
2020
Incremental A321Aircraft
A321 NEO Aircraft
10002765
2016
2022
Incremental A321Aircraft
A321 NEO Aircraft
10002766
2016
2022
Incremental A321Aircraft
A321 NEO Aircraft
10002773
2017
2022
Incremental A321Aircraft
A321 NEO Aircraft
10002774
2017
2022
Incremental A321Aircraft
A321 NEO Aircraft
10002767
2017
2022
Incremental A321Aircraft
A321 NEO Aircraft
10002768
2017
2022
Incremental A321Aircraft
A321 NEO Aircraft
10002769
2017
2022
Incremental A321Aircraft
A321 NEO Aircraft
402 127
2018
2022
A320 NEO Aircraft
A321 NEO Aircraft
402 128
2018
2022
A320 NEO Aircraft
A321 NEO Aircraft
402 129
2018
2022
A320 NEO Aircraft
A321 NEO Aircraft
402 130
2018
2022
A320 NEO Aircraft
A321 NEO Aircraft
402 131
2018
2022
A320 NEO Aircraft
A321 NEO Aircraft
10002775
2018
2022
Incremental A321 NEO Aircraft
Incremental A321 NEO Aircraft
10002776
2018
2023
Incremental A321 NEO Aircraft
Incremental A321 NEO Aircraft
10002777
2018
2023
Incremental A321 NEO Aircraft
Incremental A321 NEO Aircraft
402 148
2020
2022
A320 NEO Aircraft
A320 NEO Aircraft
402 149
2020
2022
A320 NEO Aircraft
A320 NEO Aircraft
402 150
2020
2022
A320 NEO Aircraft
A320 NEO Aircraft



Accordingly, Schedule 1 to the Agreement (Delivery Schedule) is deleted in its
entirety and replaced by the Amended and Restated Schedule 1 (the “Amended and
Restated Schedule 1”) attached hereto as Appendix 1. For reference purposes
only, CACiD numbers are added to the Amended and Restated Schedule 1 for all
Aircraft that did not previously have CACiD numbers.

[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)



1.2    The Buyer agrees that a minimum of six (6) A321 Aircraft in each of
calendar years 2016 and 2017 will be delivered [***] as already delivered to the
Buyer prior to such date (i.e. not a “head of version”), such six (6) deliveries
in 2016 to include the first aircraft delivery from the Seller’s assembly line
in Mobile, Alabama, currently scheduled for [***] 2016. In scheduling the
delivery of A321 Aircraft in 2016 and 2017 and subject to the Buyer’s
aforementioned minimum delivery commitment of six [***] in such years, the
Seller shall use reasonable efforts to deliver such [***] as required to meet
the Buyer’s operational needs.


1.3    It shall be the Buyer’s sole responsibility to ensure, without any
intervention necessary from the Seller, that all of the BFE Suppliers are
notified of and accept the conversions set forth in Clauses 1.1 and 1.2 above
without the Seller incurring any costs, losses, expenses, additional
obligations, penalties, damages or liabilities of any kind by reason of such
conversions, and the Buyer will indemnify and hold the Seller harmless against
any and all of such costs, losses, expenses, additional obligations, penalties,
damages or liabilities so incurred by the Seller.


1.4    Without prejudice to Clause 1.3, the Buyer shall enter into discussions
directly with the A320 Propulsion Systems Manufacturer to amend the relevant
propulsion systems agreement(s) in order to reflect the conversions in Clauses
1.1 and 1.2 above and will indemnify and hold the Seller harmless against any
and all costs, losses, expenses, obligations, penalties, damages or liabilities
so incurred by the Seller in the event that the Buyer fails to perform its
obligations as set out under this Clause 1.4.


2    PREDELIVERY PAYMENTS


Any and all Predelivery Payments that the Buyer has paid to the Seller and which
would no longer be due as a result of the amendments described herein will be
[***].


3    OTHER AMENDMENTS


3.1    Clause 9.1.1 is deleted in its entirety and replaced by the following
quoted text:


QUOTE


9.1.1    In respect of each Aircraft corresponding to a Scheduled Delivery Year
as set forth in Schedule 1, the Seller will provide notification to the Buyer of
the Scheduled Delivery Quarter no later than [***].


UNQUOTE


3.1    Letter Agreement No. 1 is terminated in its entirety and replaced by the
Amended and Restated Letter Agreement No. 1 attached hereto.


3.2    Letter Agreement No. 3 is terminated in its entirety and replaced by the
Amended and Restated Letter Agreement No. 3 attached hereto.


4    EFFECT OF THE AMENDMENT
The Agreement will be deemed amended to the extent herein provided, and, except
as specifically amended hereby, will continue in full force and effect in
accordance with its original terms. This Amendment contains the entire agreement
between the Buyer and the Seller with respect to the subject matter hereof and

[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)

supersedes any previous understandings, commitments, or representations
whatsoever, whether oral or written, related to the subject matter of this
Amendment.


Both parties agree that this Amendment will constitute an integral, nonseverable
part of the Agreement and be governed by its provisions, except that if the
Agreement and this Amendment have specific provisions that are inconsistent, the
specific provisions contained in this Amendment will govern.


This Amendment will become effective upon its execution.


5    CONFIDENTIALITY


This Amendment is subject to the confidentiality provisions set forth in Clause
22.10 of the Agreement.


6    ASSIGNMENT


Notwithstanding any other provision of this Amendment or of the Agreement, this
Amendment will not be assigned or transferred in any manner without the prior
written consent of the Seller, and any attempted assignment or transfer in
contravention of the provisions of this Clause 6 will be void and of no force or
effect.


7    COUNTERPARTS


This Amendment may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.



[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)

IN WITNESS WHEREOF, the parties hereto have entered into this Amendment by their
respective officers or agents as of the date first above written.


JETBLUE AIRWAYS CORPORATION     AIRBUS S.A.S.


By: /s/ Mark D. Powers    By: /s/ Christophe Mourey
        
Its: Chief Financial Officer    Its: Senior Vice President
Contracts








--------------------------------------------------------------------------------

Exhibit 10.33(c)

Appendix 1
to
Amendment No. 2


Amended and Restated
SCHEDULE 1






--------------------------------------------------------------------------------

Exhibit 10.33(c)

DELIVERY SCHEDULE
 
CACiD
Aircraft Rank No.
Type
Scheduled Delivery Month/Quarter
Scheduled Delivery Year
No.
1
159 908
122
Group 1 A320 Aircraft
[***]
2011
2
159 942
123
Group 1 A320 Aircraft
[***]
2012
3
159 943
124
Group 1 A320 Aircraft
[***]
2012
4
159 950
125
Group 1 A320 Aircraft
[***]
2012
5
159 951
126
Group 1 A320 Aircraft
[***]
2012
6
159 923
127
Group 1 A320 Aircraft
[***]
2012
7
159 924
128
Group 1 A320 Aircraft
[***]
2012
8
159 925
129
Group 1 A320 Aircraft
[***]
2012
9
159 939
130
A320 Backlog Aircraft
[***]
2013
10
159 960
131
A320 Backlog Aircraft
[***]
2013
11
159 961
132
A320 Backlog Aircraft
[***]
2013
12
159 962
133
A321 Backlog Aircraft
[***]
2013
13
159 963
134
A321 Backlog Aircraft
[***]
2013
14
159 964
135
A321 Backlog Aircraft
[***]
2013
15
159 965
136
A321 Backlog Aircraft
[***]
2013
16
159 916
137
A321 Backlog Aircraft
[***]
2014
17
159 940
138
A321 Backlog Aircraft
[***]
2014




[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)

 
CACiD
Aircraft Rank No.
Type
Scheduled Delivery Month/Quarter
Scheduled Delivery Year
No.
18
159 941
139
A321 Backlog Aircraft
[***]
2014
19
159 944
140
A321 Backlog Aircraft
[***]
2014
20
159 945
141
A321 Backlog Aircraft
[***]
2014
21
159 946
142
A321 Backlog Aircraft
[***]
2014
22
159 947
143
A321 Backlog Aircraft
[***]
2014
23
159 948
144
A321 Backlog Aircraft
[***]
2014
24
159 949
145
A321 Backlog Aircraft
[***]
2014
25
159 956
146
A321 Backlog Aircraft
[***]
2015
26
159 957
147
A321 Backlog Aircraft
[***]
2015
27
159 958
148
A321 Backlog Aircraft
[***]
2015
28
159 959
149
A321 Backlog Aircraft
[***]
2015
29
159 929
150
A321 Backlog Aircraft
[***]
2015
30
159 930
151
A321 Backlog Aircraft
[***]
2015
31
159 931
152
A321 Backlog Aircraft
[***]
2015
32
159 932
153
A321 Backlog Aircraft
[***]
2015
33
159 933
154
A321 Backlog Aircraft
[***]
2015
34
10002716
155
Incremental A321 Aircraft
[***]
2015
35
159 920
156
A321 Backlog Aircraft
[***]
2015
36
10002752
157
Incremental A321 Aircraft
[***]
2015
37
159 911
158
A321 Backlog Aircraft
[***]
2016
38
159 912
159
A321 Backlog Aircraft
[***]
2016
39
159 917
160
A321 Backlog Aircraft
[***]
2016


[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)





 
CACiD
Aircraft Rank No.
Type
Scheduled Delivery Month/Quarter
Scheduled Delivery Year
No.
40
159 918
161
A321 Backlog Aircraft
[***]
2016
41
159 926
162
A321 Backlog Aircraft
[***]
2016
42
159 927
163
A321 Backlog Aircraft
[***]
2016
43
159 928
164
A321 Backlog Aircraft
[***]
2016
44
159 952
165
A321 Backlog Aircraft
[***]
2016
45
159 953
166
A321 Backlog Aircraft
[***]
2016
46
159 934
167
A321 Backlog Aircraft
[***]
2016
47
159 922
168
Converted A321 Backlog Aircraft
[***]
2017
48
159 954
169
Converted A321 Backlog Aircraft
[***]
2017
49
159 955
170
Converted A321 Backlog Aircraft
[***]
2017
50
159 921
171
Converted A321 Backlog Aircraft
[***]
2017
51
104 440
172
Converted A321 Backlog Aircraft
[***]
2017
52
104 442
173
Converted A321 Backlog Aircraft
[***]
2017
53
159 909
174
Converted A321 Backlog Aircraft
[***]
2017
54
10002770
175
Incremental A321 Aircraft
[***]
2017
55
10002771
176
Incremental A321 Aircraft
[***]
2017
56
10002772
177
Incremental A321 Aircraft
[***]
2017
57
159 910
178
Converted A321 Backlog Aircraft
[***]
2018
58
402 132
179
Converted A321 NEO Aircraft
[***]
2018


[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)





 
CACiD No.
Aircraft Rank No.
Type
Scheduled Delivery Month/Quarter
Scheduled Delivery Year
59
402 133
180
Converted A321 NEO Aircraft
[***]
2018
60
402 134
181
Converted A321 NEO Aircraft
[***]
2018
61
402 135
182
Converted A321 NEO Aircraft
[***]
2018
62
402 136
183
Converted A321 NEO Aircraft
[***]
2018
63
10002778
184
Incremental A321 NEO Aircraft
[***]
2018
64
402 137
185
Converted A321 NEO Aircraft
[***]
2019
65
402 138
186
Converted A321 NEO Aircraft
[***]
2019
66
402 139
187
Converted A321 NEO Aircraft
[***]
2019
67
402 140
188
Converted A321 NEO Aircraft
[***]
2019
68
402 141
189
Converted A321 NEO Aircraft
[***]
2019
69
10002779
190
Incremental A321 NEO Aircraft
[***]
2019
70
10002780
191
Incremental A321 NEO Aircraft
[***]
2019
71
10002781
192
Incremental A321 NEO Aircraft
[***]
2019
72
10002782
193
Incremental A321 NEO Aircraft
[***]
2019
73
10002783
194
Incremental A321 NEO Aircraft
[***]
2019
74
10002784
195
Incremental A321 NEO Aircraft
[***]
2019
75
10002785
196
Incremental A321 NEO Aircraft
[***]
2019
76
10002786
197
Incremental A321 NEO Aircraft
[***]
2019
77
10002787
198
Incremental A321 NEO Aircraft
[***]
2019
78
10002788
199
Incremental A321 NEO Aircraft
[***]
2019


[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)





 
CACiD No.
Aircraft Rank No.
Type
Scheduled Delivery Month/Quarter
Scheduled Delivery Year
79
10002756
200
A321 NEO Aircraft
[***]
2020
80
10002760
201
A321 NEO Aircraft
[***]
2020
81
10002764
202
A321 NEO Aircraft
[***]
2020
82
10002789
203
Incremental A321 NEO Aircraft
[***]
2020
83
10002790
204
Incremental A321 NEO Aircraft
[***]
2020
84
10002791
205
Incremental A321 NEO Aircraft
[***]
2020
85
10002792
206
Incremental A321 NEO Aircraft
[***]
2020
86
10009793
207
Incremental A321 NEO Aircraft
[***]
2020
87
10002794
208
Incremental A321 NEO Aircraft
[***]
2020
88
402 142
209
A320 NEO Aircraft
[***]
2020
89
402 143
210
A320 NEO Aircraft
[***]
2020
90
402 144
211
A320 NEO Aircraft
[***]
2020
91
402 145
212
A320 NEO Aircraft
[***]
2020
92
 402 146
213
A320 NEO Aircraft
[***]
2020
93
 402 147
214
A320 NEO Aircraft
[***]
2020
94
402 151
215
A320 NEO Aircraft
[***]
2021
95
402 152
216
A320 NEO Aircraft
[***]
2021
96
402 153
217
A320 NEO Aircraft
[***]
2021
97
402 154
218
A320 NEO Aircraft
[***]
2021
98
402 155
219
A320 NEO Aircraft
[***]
2021
99
402 156
220
A320 NEO Aircraft
[***]
2021
100
402 157
221
A320 NEO Aircraft
[***]
2021
101
402 158
222
A320 NEO Aircraft
[***]
2021
102
402 159
223
A320 NEO Aircraft
[***]
2021


[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)



 
CACiD
Aircraft Rank No.
Type
Scheduled Delivery Month/Quarter
Scheduled Delivery Year
No.
103
402 160
224
A320 NEO Aircraft
[***]
2021
104
402 161
225
A320 NEO Aircraft
[***]
2021
105
402 162
226
A320 NEO Aircraft
[***]
2021
106
402 163
227
A320 NEO Aircraft
[***]
2021
107
402 164
228
A320 NEO Aircraft
[***]
2021
108
402 165
229
A320 NEO Aircraft
[***]
2021
109
402 166
230
A320 NEO Aircraft
[***]
2021
110
402 148
231
A320 NEO Aircraft
[***]
2022
111
402 149
232
A320 NEO Aircraft
[***]
2022
112
402 150
233
A320 NEO Aircraft
[***]
2022
113
10002765
234
A321 NEO Aircraft
[***]
2022
114
10002766
235
A321 NEO Aircraft
[***]
2022
115
10002767
236
A321 NEO Aircraft
[***]
2022
116
10002768
237
A321 NEO Aircraft
[***]
2022
117
10002769
238
A321 NEO Aircraft
[***]
2022
118
10002773
239
A321 NEO Aircraft
[***]
2022
119
10002774
240
A321 NEO Aircraft
[***]
2022
120
402 127
241
A321 NEO Aircraft
[***]
2022
121
402 128
242
A321 NEO Aircraft
[***]
2022
122
402 129
243
A321 NEO Aircraft
[***]
2022
123
402 130
244
A321 NEO Aircraft
[***]
2022
124
402 131
245
A321 NEO Aircraft
[***]
2022
125
10002775
246
Incremental A321 NEO Aircraft
[***]
2022
126
10002776
247
Incremental A321 NEO Aircraft
[***]
2023
127
10002777
248
Incremental A321 NEO Aircraft
[***]
2023




[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)

Attachment No. 1
to
Amendment No. 2


AMENDED AND RESTATED
LETTER AGREEMENT NO. 1






--------------------------------------------------------------------------------

Exhibit 10.33(c)



AMENDED AND RESTATED
LETTER AGREEMENT NO. 1


As of November 19, 2014


JetBlue Airways Corporation
27-01 Queens Plaza North
Long Island City, New York 11101


Re: PURCHASE INCENTIVES


Dear Ladies and Gentlemen,


JetBlue Airways Corporation (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement dated as of October 19,
2011 (as supplemented and amended by the other letter agreements, and as
otherwise supplemented, amended or modified from time to time, including without
limitation by Amendment No. 1 dated as of October 25, 2013 and Amendment No. 2
dated as of even date herewith (the “Agreement”), which covers, among other
matters, the sale by the Seller and the purchase by the Buyer of certain
Aircraft, under the terms and conditions set forth in said Agreement. The Buyer
and the Seller have agreed to set forth in this Amended and Restated Letter
Agreement No. 1 (this “Letter Agreement”) certain additional terms and
conditions regarding the sale of the Aircraft. Capitalized terms used herein and
not otherwise defined in this Letter Agreement will have the meanings assigned
thereto in the Agreement. The terms “herein,” “hereof” and “hereunder” and words
of similar import refer to this Letter Agreement.


Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.




WITNESSETH:


WHEREAS, the Buyer and the Seller have entered into Amended and Restated Letter
Agreement No. 1 to the Agreement dated as of October 25, 2013, setting forth
certain terms and conditions regarding the sale of the Aircraft (the “Original
Letter Agreement”).


WHEREAS, the Buyer and the Seller wish to amend and restate the Original Letter
Agreement to incorporate relevant amendments to such Original Letter Agreement
into a single document.


NOW THEREFORE IT IS AGREED THAT THE ORIGINAL LETTER AGREEMENT IS HEREBY AMENDED
AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:



[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)



1    INTENTIONALLY LEFT BLANK


2    A320 BACKLOG AIRCRAFT (Excluding Group 1 A320 Aircraft)


2.1
In respect of each A320 Backlog Aircraft (excluding Group 1 A320 Aircraft) that
is sold by the Seller and purchased by the Buyer, the Seller will provide to the
Buyer the following credits (collectively, the “A320 Backlog Aircraft Credit
Memoranda”):



[***]


2.2
The A320 Backlog Aircraft Credit Memoranda are quoted at delivery conditions
prevailing in the A320 Family Base Period and will be adjusted in accordance
with the Seller Price Revision Formula, [***] in accordance with Paragraph 9 of
this Letter Agreement.



2.3
The A320 Backlog Aircraft Credit Memoranda will be [***] of each A320 Backlog
Aircraft that is sold by the Seller and purchased by the Buyer. The A320 Backlog
Aircraft Credit Memoranda will be [***]. Unless the Buyer gives the Seller
notice to the contrary at least [***] before Delivery of an A320 Backlog
Aircraft, the A320 Backlog Aircraft Credit Memoranda will be [***] of the A320
Backlog Aircraft.



3    A321 BACKLOG AIRCRAFT and CONVERTED A321 BACKLOG AIRCRAFT


3.1
In respect of each A321 Backlog Aircraft and each Converted A321 Backlog
Aircraft that is sold by the Seller and purchased by the Buyer, the Seller will
provide to the Buyer the following credits (collectively, the “A321 Backlog
Aircraft Credit Memoranda”):



[***]


3.2
The A321 Backlog Aircraft Credit Memoranda are quoted at delivery conditions
prevailing in the A320 Family Base Period and will be adjusted in accordance
with the Seller Price Revision Formula, [***] in accordance with Paragraph 9 of
this Letter Agreement.



3.3
The A321 Backlog Aircraft Credit Memoranda will be [***] of each A321 Backlog
Aircraft and each Converted A321 Backlog Aircraft that is sold by the Seller and
purchased by the Buyer. The A321 Backlog Aircraft Credit Memoranda will be
[***]. Unless the Buyer gives the Seller notice to the contrary at least [***]
before Delivery of an A321 Backlog Aircraft or Converted A321 Backlog Aircraft,
the A321 Backlog Aircraft Credit Memoranda will be [***] of the A321 Backlog
Aircraft or [***] of the Converted A321 Backlog Aircraft, as applicable.



4    A319 NEO AIRCRAFT


4.1
In respect of each A319 NEO Aircraft, the Seller will provide to the Buyer the
following credits (collectively, the “A319 NEO Aircraft Credit Memoranda”):




[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)

[***]


4.2
The A319 NEO Aircraft Credit Memoranda are quoted at delivery conditions
prevailing in the A320 Family Base Period and will be adjusted in accordance
with the Seller Price Revision Formula, [***] in accordance with Paragraph 9 of
this Letter Agreement.



4.3
The A319 NEO Aircraft Credit Memoranda will be [***] of each A319 NEO Aircraft.
The A319 NEO Aircraft Credit Memoranda will be [***]. Unless the Buyer gives the
Seller notice to the contrary at least [***] before Delivery of an A319 NEO
Aircraft, the A319 NEO Aircraft Credit Memoranda will be [***] of the A319 NEO
Aircraft.



5    A320 NEO AIRCRAFT


5.1
In respect of each A320 NEO Aircraft, the Seller will provide to the Buyer the
following credits (collectively, the “A320 NEO Aircraft Credit Memoranda”):



[***]


5.2
The A320 NEO Aircraft Credit Memoranda are quoted at delivery conditions
prevailing in the A320 Family Base Period and will be adjusted in accordance
with the Seller Price Revision Formula, [***] in accordance with Paragraph 9 of
this Letter Agreement.



5.3
The A320 NEO Aircraft Credit Memoranda will be [***] of each A320 NEO Aircraft.
The A320 NEO Aircraft Credit Memoranda will be [***]. Unless the Buyer gives the
Seller notice to the contrary at least [***] before Delivery of an A320 NEO
Aircraft, the A320 NEO Aircraft Credit Memoranda will be [***]of the A320 NEO
Aircraft.



6
A321 NEO AIRCRAFT, CONVERTED A321 NEO AIRCRAFT AND INCREMENTAL A321 NEO AIRCRAFT



6.1
In respect of each A321 NEO Aircraft, Converted A321 NEO Aircraft and each
Incremental A321 NEO Aircraft, the Seller will provide to the Buyer the
following credits (collectively, the “A321 NEO Aircraft Credit Memoranda”):



[***]




6.2
The A321 NEO Aircraft Memoranda are quoted at delivery conditions prevailing in
the A320 Family Base Period and will be adjusted in accordance with the Seller
Price Revision Formula, [***] in accordance with Paragraph 9 of this Letter
Agreement.



6.3
The A321 NEO Credit Memoranda will be [***] of each A321 NEO Aircraft, each
Converted A321 NEO Aircraft, and each Incremental A321 NEO Aircraft. The A321
NEO Credit Memoranda will be [***]. Unless the Buyer gives the Seller notice to
the contrary at least [***] before Delivery of the relevant Aircraft, the A321
NEO Aircraft Credit Memoranda will be [***] of such Aircraft.


[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)



7    GROUP 1 A320 AIRCRAFT


7.1
In respect of each Group 1 A320 Aircraft, the Seller will provide to the Buyer
the following credits (collectively, the “Group 1 Aircraft Credit Memoranda”):



[***]


7.2
The Group 1 Aircraft Credit Memoranda are quoted at delivery conditions
prevailing in the A320 Family Base Period and will be adjusted in accordance
with the Seller Price Revision Formula, [***] in accordance with Paragraph 9 of
this Letter Agreement.



7.3
The Group 1 Aircraft Credit Memoranda will be [***] of each Group 1 A320
Aircraft that is sold by the Seller and purchased by the Buyer. The Group 1
Aircraft Credit Memoranda will be [***]. Unless the Buyer gives the Seller
notice to the contrary at least [***] before Delivery of a Group 1 A320
Aircraft, the Group 1 Aircraft Credit Memoranda will be [***] of the Group 1
A320 Aircraft.



8    INCREMENTAL A321 AIRCRAFT


8.1
In respect of each Incremental A321 Aircraft that is sold by the Seller and
purchased by the Buyer, the Seller will provide to the Buyer the following
credits (collectively, the “Incremental A321 Aircraft Credit Memoranda”):



[***]


8.2
The Incremental A321 Aircraft Credit Memoranda are quoted at delivery conditions
prevailing in the A320 Family Base Period and will be adjusted in accordance
with the Seller Price Revision Formula, [***] in accordance with Paragraph 9 of
this Letter Agreement



8.3
The Incremental A321 Aircraft Credit Memoranda will be [***] of each Incremental
A321 Aircraft that is sold by the Seller and purchased by the Buyer. The
Incremental A321 Aircraft Credit Memoranda will be [***]. Unless the Buyer gives
the Seller notice to the contrary at least [***] before Delivery of an
Incremental A321 Aircraft, the Incremental A321 Aircraft Credit Memoranda will
be [***] of the Incremental A321 Aircraft.



9    [***]


10    [***]


11    [***]


12    [***]


13    [***]

[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)

14    [***]


15
[***]



16
[***]



17    [***]


18    [***]


19
[***]



20    [***]


21    [***]


22    ADMINISTRATION OF CREDITS


[***]


The above amounts are stated at delivery conditions prevailing in [***] and will
be adjusted to the date of the respective availability in accordance with the
Seller Price Revision Formula, as amended by Paragraph 9 of this Letter
Agreement.


23    ASSIGNMENT


Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
hereunder will not be assigned or transferred in any manner without the prior
written consent of the Seller, and any attempted assignment or transfer in
contravention of the provisions of this Paragraph 23 will be void and of no
force or effect.


24    CONFIDENTIALITY


This Letter Agreement is subject to the terms and conditions of Clause 22.10 of
the Agreement.


25    COUNTERPARTS


This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.



[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.


Very truly yours,


AIRBUS S.A.S.






By: /s/ Mark D. Powers            
Its: Chief Financial Officer




Accepted and Agreed


JETBLUE AIRWAYS CORPORATION






By: /s/ Christophe Mourey        
Its: Senior Vice President Contracts








--------------------------------------------------------------------------------

Exhibit 10.33(c)



Attachment No. 2
to
Amendment No. 2


AMENDED AND RESTATED
LETTER AGREEMENT NO. 3






--------------------------------------------------------------------------------

Exhibit 10.33(c)



AMENDED AND RESTATED
LETTER AGREEMENT NO. 3


As of November 19, 2014


JetBlue Airways Corporation
27-01 Queens Plaza North
Long Island City, New York 11101




Re: [***]


Dear Ladies and Gentlemen,


JetBlue Airways Corporation (the “Buyer”) and Airbus S.A.S. (the “Seller”) have
entered into an A320 Family Aircraft Purchase Agreement dated as of October 19,
2011 (as supplemented and amended by the other letter agreements, and as
otherwise supplemented, amended or modified from time to time, including without
limitation by Amendment No. 1 dated as of October 25, 2013 and Amendment No. 2
dated as of even date herewith (the “Agreement”), which covers, among other
matters, the sale by the Seller and the purchase by the Buyer of certain
Aircraft, under the terms and conditions set forth in said Agreement. The Buyer
and the Seller have agreed to set forth in this Amended and Restated Letter
Agreement No. 3 (this “Letter Agreement”) certain additional terms and
conditions regarding the sale of the Aircraft. Capitalized terms used herein and
not otherwise defined in this Letter Agreement will have the meanings assigned
thereto in the Agreement. The terms “herein,” “hereof” and “hereunder” and words
of similar import refer to this Letter Agreement.


Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.


WITNESSETH:


WHEREAS, the Buyer and the Seller have entered into Amended and Restated Letter
Agreement No. 3 to the Agreement dated as of October 25, 2013, setting forth
certain terms and conditions regarding the sale of the Aircraft (the “Original
Letter Agreement”).


WHEREAS, the Buyer and the Seller wish to amend and restate the Original Letter
Agreement to incorporate relevant amendments to such Original Letter Agreement
into a single document.


NOW THEREFORE IT IS AGREED THAT THE ORIGINAL LETTER AGREEMENT IS HEREBY AMENDED
AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:

[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)





1    DEFINITIONS


Clause 0 to the Agreement is amended to either modify or add the following
defined terms between the words “QUOTE” and “UNQUOTE”:
    
QUOTE


A319 Aircraft – an Airbus A319-100 model aircraft firmly ordered under this
Agreement including the A319 Airframe, the A319 Propulsion System, and any part,
component, furnishing or equipment installed on the A319 Aircraft on Delivery.


A319 Airframe – any A319 Aircraft, excluding A319 Propulsion System therefor.


A319 NEO Aircraft – any or all of the A319 Aircraft that have been [***]
pursuant to this Agreement together with all components, equipment, parts and
accessories installed in or on such aircraft and the A319 NEO Propulsion System
installed thereon upon Delivery.


A319 NEO Propulsion System – as defined in Clause 2.3.6, as set forth in
Paragraph 3.2 of Letter Agreement No. 3.


A319 Propulsion System – as defined in Clause 2.3.5, as set forth in Paragraph
3.2 of Letter Agreement No. 3.


A319 Specification – either (a) the A319 Standard Specification if no SCNs are
applicable or (b) if SCNs are issued, the A319 Standard Specification as amended
by all applicable SCNs.


A319 Standard Specification – the A319 standard specification document number
J.000.01000, Issue 7, dated June 20, 2011, which includes a maximum take-off
weight (MTOW) of [***] metric tons, a maximum landing weight (MLW) of [***]
metric tons and a maximum zero fuel weight (MZFW) of [***] metric tons, a copy
of which is annexed as Appendix 1.


A321 Backlog Aircraft – any or all of the remaining thirty (30), of the
fifty-two (52) A320-200 model aircraft originally to be sold by the Seller and
purchased by the Buyer pursuant to the Original Agreement, as of the date hereof
to be sold by the Seller and purchased by the Buyer pursuant to this Agreement
as A321-200 model aircraft, and [***] pursuant to this Agreement, together with
all components, equipment, parts and accessories installed in or on such
aircraft and the relevant A321 Propulsion System installed thereon.



[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)

A321 NEO Aircraft – any or all of the A321 aircraft that have been [***]
pursuant to this Agreement together with all components, equipment, parts and
accessories installed in or on such aircraft and the A321 NEO Propulsion System
installed thereon upon Delivery. For the sake of clarity, A321 NEO Aircraft
includes the Converted A321 NEO Aircraft and the Incremental A321 NEO Aircraft.


A321 NEO Propulsion System – as defined in Clause 2.3.4, as set forth in
Paragraph 3.2 of Letter Agreement No. 3.


Aircraft – individually or collectively, the Group 1 A320 Aircraft, the A319 NEO
Aircraft, the A320 Backlog Aircraft, the A320 NEO Aircraft, the A321 Backlog
Aircraft, the A321 NEO Aircraft, the Converted A321 Backlog Aircraft, the
Converted A321 NEO Aircraft, the Incremental A321 Aircraft and the Incremental
A321 NEO Aircraft, as applicable.


Airframe – as applicable, the A319 Airframe, the A320 Airframe or the A321
Airframe.


Backlog Aircraft – the A320 Backlog Aircraft and the A321 Backlog Aircraft.


Base Price of the Airframe – the Base Price of the A319 NEO Airframe, the Base
Price of the A320 Backlog Airframe, the Base Price of A320 NEO Airframe, the
Base Price of the A321 Backlog Airframe, the Base Price of the A321 NEO
Airframe, the Base Price of the Group 1 A320 Airframe, the Base Price of the
Incremental A321 Airframe, the Base Price of the Incremental A321 NEO Airframe,
the Base Price of the Converted A321 Airframe or the Base Price of the Converted
A321 NEO Airframe, as applicable.


Base Price of the A319 NEO Airframe – as defined in Paragraph 4 herein.


Base Price of the A321 NEO Airframe – as defined in Paragraph 4 herein.


Base Price of the Group 1 A320 Airframe – as defined in Paragraph 4 herein.


Base Price of the Converted A321 Backlog Airframe – as defined in Paragraph 4
herein.


Base Price of the Converted A321 NEO Airframe – as defined in Paragraph 4
herein.


Base Price of the Incremental A321 Airframe – as defined in Paragraph 4 herein.


Base Price of the Incremental A321 NEO Airframe – as defined in Paragraph 4
herein.


CFM LEAP X Propulsion System – the CFM LEAP X-1A24 Propulsion System, the CFM
LEAP X-1A26 Propulsion Systems and the CFM LEAP X-1A32 Propulsion System, as
applicable.


IAE Propulsion System – the IAE V2524-A5 Propulsion System, the IAE V2527-A5
Propulsion System and the IAE V2533-A5 Propulsion System, as applicable.



[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)

Irrevocable SCNs – the list of SCNs respectively set forth in Appendix 2,
Exhibit B4 to the Agreement and Appendix 3, which are irrevocably part of the
A319 NEO Aircraft specification set forth in Appendix 2, the A320 NEO Aircraft
specification and the A321 NEO Aircraft specification, as applicable.


NEO Aircraft – an A319 NEO Aircraft, an A320 NEO Aircraft and an A321 NEO
Aircraft, as applicable.


NEO Propulsion System – the A319 NEO Propulsion System, the A320 NEO Propulsion
System and the A321 NEO Propulsion System, as applicable.


Propulsion System – the CFM LEAP X-1A24 Propulsion System, the CFM LEAP X-1A27
Propulsion System, the CFM LEAP X-1A32 Propulsion System, the IAE V2527-A5
Propulsion System, the IAE V2533-A5 Propulsion System, the PW1124G Propulsion
System, the PW1127G Propulsion System and the PW1133G Propulsion System, as
applicable.


PW Propulsion System – the PW1124G Propulsion System, the PW1127G Propulsion
System and the PW1133G Propulsion System, as applicable.
 
Standard Specification – the A319 Standard Specification, the A320 Standard
Specification and the A321 Standard Specification, as applicable.


2TYPE FLEXIBILITY


2.1    INTENTIONALLY LEFT BLANK


2.2    [***]


2.3    Aircraft Specification


2.3.1
The A319 Standard Specification, as set forth in Appendix 1 to this Letter
Agreement, is hereby incorporated into the Agreement.



2.3.2    Intentionally Left Blank


2.3.3
The A319 NEO Aircraft SCN List, as set forth in Appendix 3 to this Letter
Agreement, is hereby incorporated into the Agreement.



2.3.4
The A321 NEO Aircraft SCN List, as set forth in Appendix 4 to this Letter
Agreement, is hereby incorporated into the Agreement and shall also apply to the
Incremental A321 NEO Aircraft.

    
2.3.5
Clauses 2.1.2.1 and 2.1.2.2 of the Agreement is deleted in its entirety and
replaced with the following Clauses 2.1.2.1 and 2.1.2.2 to read as set forth in
the following quoted text:



QUOTE

[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)



2.1.2.1
The Seller is currently developing a new engine option (the “New Engine Option”
or “NEO”), applicable to the A319-100, A320-200 and A321-200 model aircraft (the
“A320 Family Aircraft”). The specification of the A320 Family Aircraft with NEO
will be derived from the relevant Standard Specification and will include (i) as
applicable, the relevant NEO Propulsion System (ii) Sharklets, (iii) airframe
structural adaptations and (iv) Aircraft systems and software adaptations
required to operate such A320 Family Aircraft with the New Engine Option. The
foregoing is currently reflected in the Irrevocable SCNs listed in Exhibit B4 to
the Agreement, Appendix 3 and Appendix 4 to this Letter Agreement, the
implementation of which is hereby irrevocably accepted by the Buyer.



2.1.2.2
The New Engine Option shall modify the design weights of the



(i)
A319 Standard Specification as follows: MTOW of [***] metric tons, MLW of [***]
metric tons and MZFW of [***] metric tons,



(ii)
A320 Standard     Specification as follows: MTOW of [***] metric tons, MLW of
[***] metric tons and MZFW of [***] metric tons, and



(iii)
the A321 Standard Specification as follows: MTOW of [***] metric tons, MLW of
[***] metric tons and MZFW of [***] metric tons.



It is agreed and understood that the above design weights may be updated upon
final NEO specification freeze.


UNQUOTE


3    PROPULSION SYSTEMS


3.1    Clause 2.3.2 is deleted in its entirety and replaced with the following
quoted texted:


QUOTE


2.3.2
The A320 NEO Airframe will be equipped with either a set of two (2) (i) CFMI
Leap-X1A26 engines with an AET of 26,600 lbf or (ii) PW1127G engines with an AET
of 26,800 lbf (each, the “A320 NEO Propulsion System”).



UNQUOTE


3.2
New Clauses 2.3.4, 2.3.5 and 2.3.6 are inserted into the Agreement as set forth
in the following quoted text:



QUOTE



[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)

2.3.4
The A321 NEO Airframe will be equipped with either a set of two (2) (i) CFM LEAP
X-1A32 engines with an AET of 32,100 lbf or (ii) PW1133G engines with an AET of
32,700 lbf (each, the “A321 NEO Propulsion System”).



2.3.5    Intentionally Left Blank


2.3.6
The A319 NEO Airframe will be equipped with either a set of two (2) (i) CFM LEAP
X-1A24 engines with an AET of 24,400 lbf or (ii) PW1124G engines with an AET of
24,500 lbf (each, the “A319 NEO Propulsion System”).



UNQUOTE


3.3    Clause 2.3.4 of the Agreement is renumbered to Clause 2.3.7.


3.4
CFM has informed the Seller of its intention to change the original development
engine designation of all LEAP-X1A Propulsion Systems to LEAP-1A, and PW has
informed the Seller of its intention to change the original development engine
designation of all PW1100G Propulsion Systems to PW1100G-JM.



The Buyer hereby agrees and accepts that any reference to respectively LEAP-X1A
Propulsion Systems or LEAP-1A Propulsion Systems shall be construed as
references to the same engine types.


The Buyer hereby agrees and accepts that any reference to respectively PW1100G
Propulsion Systems or PW1100G-JM Propulsion Systems shall be construed as
references to the same engine types.


The Buyer hereby acknowledges that any and all claims, concerns or issues it may
have in respect of the foregoing shall be addressed directly to CFM or PW as
applicable, and the Seller hereby declines any and all responsibility with
respect to any modifications to Propulsion System designations.


4    AIRFRAME BASE PRICES


4.1
New Clauses 3.1.9, 3.1.10, 3.1.11, 3.1.12, 3.1.13 and 3.1.14 are added to the
Agreement to read as follows in the quoted text:



QUOTE


3.1.9
The “Base Price of the A319 NEO Airframe” is the sum of the following base
prices:



(i)
the base price of the A319 NEO Airframe as defined in the A319 Standard
Specification (excluding Buyer Furnished Equipment), including nacelles and
thrust reversers which is:



USD $[***]


(US Dollars – [***]),



[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)

(ii)
the sum of the base prices of the Irrevocable SCNs set forth in Appendix 3 to
this Letter Agreement, which is the sum of:



(a)
the base price of the New Engine Option is:



USD $[***]


(US Dollars – [***]) and


(b)
the base price of the Sharklets is



USD $[***]


(US Dollars – [***]),


(iii)
the sum of the base prices of any and all additional SCNs (other than
Irrevocable SCNs to the extent included in Clause 3.1.9(ii)) set forth in
Appendix 3 to this Letter Agreement is:



USD $[***]


(US Dollars – [***]), and


(iv)
the base price of the Master Charge Engine, which is applicable if a CFM LEAP X
Propulsion System is selected, which is:



USD $[***]    (US Dollars – [***]).


3.1.10
The A319 NEO Airframe Base Price has been established in accordance with the
average economic conditions prevailing in the A320 Family Base Period.



3.1.11
The “Base Price of the A321 NEO Airframe” is the sum of the following base
prices:



(i)
the base price of the A321 NEO Airframe as defined in the A321 Standard
Specification (excluding Buyer Furnished Equipment), including nacelles and
thrust reversers which is:



USD $[***]


(US Dollars – [***]),


(ii)
the sum of the base prices of the Irrevocable SCNs set forth in Appendix 4 to
this Letter Agreement, which is the sum of:



(a)
the base price of the New Engine Option is:



USD $[***]



[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)

(US Dollars – [***]) and


(b)
the base price of the Sharklets is



USD $[***]


(US Dollars – [***]), and


(iii)
the sum of the base prices of any and all additional SCNs (other than
Irrevocable SCNs to the extent included in Clause 3.1.11(ii)) set forth in
Appendix 4 to this Letter Agreement is:



USD $[***]


(US Dollars – [***]), and


(iv)
the base price of the Master Charge Engine, which is applicable if a CFM LEAP X
Propulsion System is selected, which is:



USD $[***]    (US Dollars – [***]).


3.1.12
The A321 NEO Airframe Base Price has been established in accordance with the
average economic conditions prevailing in the A320 Family Base Period.



UNQUOTE


4.2    New Clauses 3.2.5, 3.2.6 and 3.2.7 are added to the Agreement to read as
follows in the quoted     text:


QUOTE


3.2.5    Intentionally Left Blank


3.2.6
(i)    the base price of a set of two (2) CFM LEAP X-1A24 engines (the “CFM LEAP
X- 1A24 Propulsion System” is



USD $[***]


(US Dollars – [***])


The Base Price of the CFM LEAP X-1A24 Propulsion System has been established in
accordance with the delivery conditions prevailing in [***] and has been
calculated from the applicable CFM Propulsion System Reference Price, as set
forth in Part 2 of Exhibit C.


Notwithstanding the foregoing, the CFM Propulsion System Reference Price
corresponds to the thrust ratings defined for the respective Propulsion System
in Clause 2.3 and may be revised to reflect thrust rating adjustments upon final
NEO specification freeze.



[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)

(ii)
the base price of a set of two (2) CFM LEAP X-1A32 engines (the “CFM LEAP X-1A32
Propulsion System”) is



USD $[***]


(US Dollars – [***])


The Base Price of the CFM LEAP X-1A32 Propulsion System has been established in
accordance with the delivery conditions prevailing in [***] and has been
calculated from the applicable CFM Propulsion System Reference Price, as set
forth in Part 2 of Exhibit C.


Notwithstanding the foregoing, the CFM Propulsion System Reference Price
corresponds to the thrust ratings defined for the respective Propulsion System
in Clause 2.3 and may be revised to reflect thrust rating adjustments upon final
NEO specification freeze.
        
3.2.7
(i)    the base price of a set of two (2) PW1124G engines (the “PW1124G
Propulsion System”) is



USD $[***]


(US Dollars – [***])


The Base Price of the PW1124G Propulsion System has been established in
accordance with the delivery conditions prevailing in [***] and has been
calculated from the applicable PW Propulsion System Reference Price, as set
forth in Part 4 of Exhibit C.


Notwithstanding the foregoing, the PW Propulsion System Reference Price
corresponds to the thrust ratings defined for the respective Propulsion System
in Clause 2.3 and may be revised to reflect thrust rating adjustments upon final
NEO specification freeze.


(ii)
the base price of a set of two (2) PW1133 engines (the “PW1133G Propulsion
System”) is



USD $[***]


(US Dollars – [***])


The Base Price of the PW Propulsion System has been established in accordance
with the delivery conditions prevailing in [***] and has been calculated from
the applicable PW Propulsion System Reference Price, as set forth in Part 4 of
Exhibit C.


Notwithstanding the foregoing, the PW Propulsion System Reference Price
corresponds to the thrust ratings defined for the respective Propulsion System
in Clause 2.3 and may be revised to reflect thrust rating adjustments upon final
NEO specification freeze.


UNQUOTE


5    OTHER COMMERCIAL TERMS



[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)

5.1
The Predelivery Payments for Backlog Aircraft (excluding Converted A321 Backlog
Aircraft), is as set forth in Clause 5.3 of the Agreement as modified by
Paragraphs 1.1 and 2 of Letter Agreement No. 2 to the Agreement.



5.2
The Predelivery Payments for NEO Aircraft (excluding the Incremental A321 NEO
Aircraft and the Converted A321 NEO Aircraft) is as set forth in Clause 5.3 of
the Agreement as modified by Paragraphs 1.2 and 2 of Letter Agreement No. 2 to
the Agreement.



5.3    The purchase incentives applicable to the A319 NEO Aircraft are set forth
in Paragraphs 4.1     through 4.3 Letter Agreement No. 1 to the Agreement.


5.4
The purchase incentives applicable to the A321 NEO Aircraft are set forth in
Paragraphs 6.1 through 6.3 of Letter Agreement No. 1 to the Agreement.



5.5
The [***] applicable to the A319 NEO Aircraft and the A321 NEO Aircraft is set
forth in Paragraph 9 of Letter Agreement No. 1 to the Agreement.



6.    NEO AIRCRAFT AND [***]


6.1
Notwithstanding the Delivery Schedule set forth in Clause 9.1 of the Agreement,
[***].



6.2
If the Seller exercises its right pursuant to Paragraph 6.1 above, [***].



6.3
Between [***] and [***], the [***].



6.4
Predelivery Payments received for any NEO Aircraft [***] pursuant to Paragraphs
6.1 or 6.3 above, [***].



7
[***]



8
    ASSIGNMENT



Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
hereunder will not be assigned or transferred in any manner without the prior
written consent of the Seller, and any attempted assignment or transfer in
contravention of the provisions of this Paragraph 8 will be void and of no force
or effect.


9    CONFIDENTIALITY


This Letter Agreement is subject to the terms and conditions of Clause 22.10 of
the Agreement.


10    COUNTERPARTS


This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.



[***]    Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to Rule
24b-2 under the Securities Exchange Act of 1934, as amended.
    

--------------------------------------------------------------------------------

Exhibit 10.33(c)

If the foregoing correctly sets forth your understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.


Very truly yours,


AIRBUS S.A.S.






By: /s/ Christophe Mourey        
Its: Senior Vice President Contracts




Accepted and Agreed


JETBLUE AIRWAYS CORPORATION






By: /s/ Mark D. Powers        
Its: Chief Financial Officer








